At the outset, I would like to congratulate
Mr. Holkeri on his election as President of the General
Assembly at its fifty-fifth session. At the same time, I
would like to express our appreciation to the President
of the General Assembly at its fifty-fourth session,
Mr. Theo-Ben Gurirab, for the results achieved during
his presidency.
On this occasion, I would also like to express our
gratitude to Secretary-General Kofi Annan for his
efficient and relevant leadership of the Organization.
The Republic of Macedonia will continue actively to
contribute to the realization of the goals of the United
Nations.
I also welcome the admission of Tuvalu to the
United Nations, wishing it success in its contribution to
United Nations activities and expressing our wish to
establish diplomatic relations. At the same time, the
Republic of Macedonia expresses its readiness and
calls for the acceleration of the process of establishing
diplomatic relations with all other States Members of
the United Nations with which we have not yet done
so.
In the region where the Republic of Macedonia is
located, the situation has to some extent improved after
the huge humanitarian crisis that took place in Kosovo.
The heavy consequences of the crisis, which posed a
serious threat to the stability and security of the
Balkans and more widely in Europe, have not been
fully overcome.
The Republic of Macedonia has and will have in
the future a vital role to play for peace and stability in
South-East Europe and beyond. The risks confronting
the Republic of Macedonia were enormous. The
Macedonian Government and our citizens have done
everything within their capacity to respond to the
problems. However, as was the case in the previous
crises that occurred in the Balkans and during the
Kosovo conflict last year as well, as one of the
countries that most directly felt and bore the brunt of
the damage, the Republic of Macedonia has shown and
confirmed its long-term commitment to acting as a
factor for peace and stability in the region. The
Government, even in such conditions, persisted in its
policy to preserve the stability of the Macedonian State
and at the same time to reaffirm its capability to
respond to all challenges and risks confronting it, in
particular in the economic and social fields.
One of the main priorities of the foreign policy of
the Republic of Macedonia is to further improve good-
neighbourly relations with all its neighbours. This
commitment has been confirmed through a number of
our initiatives, resulting in more advanced and
developed relations in bilateral cooperation and
intensified cooperation within the framework of a
number of regional initiatives. My country is aware
that stability and prosperity, in the medium and long
terms, can be ensured only if stability is spread
throughout South-East Europe, with intensive mutual
communications and good-neighbourly cooperation
among all States of the region.
My country has managed, with almost all its
neighbours — Greece, Albania and Bulgaria, but not
the Federal Republic of Yugoslavia, with which we
continue to negotiate the demarcation of our common
border — to have outstanding relations and to develop
cooperation in many areas of common interest. We
have significantly improved relations with our southern
neighbour, Greece. We continue to hold talks on our
differences over the name of my country, under the
auspices of the Secretary-General, expressing our will
and interest in resolving this issue as soon as possible,
taking into account the reality and dignity of the
country and all its citizens.
22

Despite the huge expectations and initial support,
the project that is most expected to contribute to the
lasting stabilization of the region — the Stability
Pact — has not managed to ensure the implementation
of a large number of ideas and plans that have been
submitted and accepted. The Pact, a significant
example of the joint engagement and functioning of a
large number of international organizations and States,
is intended to hasten the revitalization of the countries
of South-East Europe and their integration into
European structures. I appeal to all participants
engaged in this process, especially the donors and the
wider international community, to make the utmost
efforts to speed its urgent and timely implementation
through the accelerated and full realization of these
projects. This will provide for the economic prosperity
of the countries of South-East Europe and strengthen
democratic processes, respect for human rights and
stability in the region. The implementation of the Pact
constitutes a natural upgrading of our activities within
the context of regional initiatives to promote good-
neighbourly relations and the possibility of the
realization of the foreign policy priorities of my
country: its full integration into the European and
Euro-Atlantic structures.
In addition to its foreign policy activities, the
Government of the Republic of Macedonia is fully
committed to carrying out fundamental reforms based
on European standards — political, economic and
democratic — with maximum respect for human rights,
including minority rights. The Government of my
country is continuously working on the improvement
of inter-ethnic relations. A law on higher education
was recently adopted that paves the way for private
higher education in minority languages. Therefore, as a
result of our commitment, concrete steps and
achievements, by the end of this year my country will
be the first in the region to conclude the Stabilization
and Association Agreement with the European Union.
The efforts of the international community to
stabilize the region, to which the Republic of
Macedonia has contributed widely, are beginning to
show results. Despite the limitations, it should be taken
into consideration that the seriousness and complexity
of the situation in Kosovo, and in the Federal Republic
of Yugoslavia as a whole, mean that the consequences
of this situation cannot be alleviated with the speed
desired by all of us, especially by the countries of the
region.
In regard to the Federal Republic of Yugoslavia,
our view is that its democratization is one of the key
factors for the comprehensive stabilization of the
situation in the region. Our joint efforts should be
directed at support for the democratic forces in that
country and at joint actions to start the democratic
process, followed by the provision of opportunities for
economic prosperity. It is important to reassess the
overall effects of the sanctions, which should not be
directed at the citizens. We hope that the upcoming
elections in the Federal Republic of Yugoslavia will be
fair and democratic, in accordance with European and
Organization for Security and Cooperation in Europe
standards, and be a step towards that country's
democratization.
Regarding the situation in the Federal Republic of
Yugoslavia, I would like, in my capacity as Chairman
of the South-East European Cooperation Process, to
inform the Assembly about the joint declaration
recently adopted by the Foreign Ministers of the
participating States in New York. In the declaration we,
the Foreign Ministers, expressed our concern about the
latest developments in the situation in the Federal
Republic of Yugoslavia as regards the upcoming
presidential and parliamentary elections, and confirmed
our support for the democratic forces in that country
and for its efforts to start the democratic process.
All of this might contribute to the integration of
that country into the international community and to its
participation in the work of international organizations,
following the path that all the other successor States of
the former Yugoslavia have taken. Furthermore, the
resolution of the succession issue of the former
Socialist Federal Republic of Yugoslavia on the basis
of the equality of all successors — as acknowledged by
the decisions of the European Union/United Nations
International Conference on the Former Yugoslavia, as
well as by the relevant Security Council and General
Assembly resolutions — is a prerequisite for stability
and peace in the region.
Concerning the issue of succession, I would like
to point out that during the Millennium Summit and
Millennium Assembly, the four successor States have
once again reaffirmed their joint position and proposed
to work more intensively to settle this issue.
Furthermore, I would like to express our support
for the stability and the reform processes undertaken in
Montenegro and for the efforts of the democratically
23

elected Government there to continue pursuing
economic and democratic development. We also
support that Government's greater involvement in the
work of international bodies and organizations and in
other regional cooperation processes.
The consistent position of my country, which was
stated well before the outbreak of the Kosovo crisis
and adoption of the Security Council resolution 1244
(1999), was to support a peaceful and political solution
to the Kosovo crisis through substantial autonomy in
the framework of the Federal Republic of Yugoslavia,
respect for the human rights of all living in Kosovo,
respect for the inviolability of the existing borders and,
finally, the economic reconstruction and stabilization
of Kosovo and of the region.
We support the activities of the United Nations
Interim Administration Mission in Kosovo and the
Kosovo Force (KFOR). We are convinced of the need
to build democratic institutions and a multi-ethnic
society in Kosovo, and to find a model of civil society
that does away with any propensity to create ethnically
cleansed territories. The local elections in Kosovo are
of paramount importance for its future.
The Republic of Macedonia is concerned about
the reported violence and the increased number of
inter-ethnic incidents and tensions in Kosovo. We
consider that KFOR should strengthen its border
control activities, with the aim of preventing violence
from spilling over into the neighbouring countries,
including my country. I am stressing this because there
have been several serious incidents at the border of the
Republic of Macedonia.
In the hope that the developments in Kosovo will
be the last serious challenge in the Balkans, we will
have to defend together more successfully democratic
principles and values and develop long-term preventive
strategies. Regional stability can be provided only by
economic prosperity, democracy and respect for human
rights and the rights of national minorities, as well as
through intensive regional and bilateral cooperation.
However, the most serious guarantee for the security of
the region and its transformation into an area of
democracy, development, stability and cooperation
remains the early integration and full-fledged
membership of the countries from the region in the
European Union and the North Atlantic Treaty
Organization (NATO).
This year's Millennium Assembly presents a
genuine opportunity to analyse the work of our
Organization and to evaluate its efficiency in resolving
issues of international interest. We all hope that the
directions for future development will also be
underscored, with the aim of further promoting the
achieved results and practices.
One of the main characteristics of the modern
world is that now more than ever there is a great deal
of interdependence. This represents a new challenge,
and at the same time is a new feature of international
relations. Moreover, when everybody is talking about
the enormous significance of the ever more important
multilateral character of the international scene and
about globalization, the question of the equal
participation of all the world's actors is being raised.
That is, at issue is the official representation of the
voices of all peoples. In this regard, I would like to
express our support for the efforts of the Republic of
China on Taiwan to become integrated into the
international community, taking into consideration the
interests of that country and also its significant
contribution to international cooperation and the
solidarity it has shown. It is in the interest of our
Organization that the 23 million people of the Republic
of China participate in its activities.
The negative effects of crises, threats to peace,
security and economic development, and the pollution
of the environment are felt globally. In accordance with
the new situation in international relations, needs and
visions, an obvious demand exists to strengthen the
role of the United Nations. Our Organization can
successfully carry out its activities only if the Member
States fully contribute to their realization.
In order to allow the Organization to be able to
play a successful role in the twenty-first century, it is
necessary to adequately reform it. We welcome the
efforts made by the Secretary-General thus far to this
effect, and at the same time we would like to urge him
and the Member States to continue. Furthermore, I
would like to underline that the reform of the United
Nations will be successful only if strengthening the
role of the General Assembly follows the reform of the
Security Council. In our view, it is necessary to
increase the number of permanent and non-permanent
members of the Security Council on the basis of the
new reality in international relations. These new
members should come from both the developing and
developed countries.
24

What needs to be done so that the United Nations
can adequately respond to the challenges of this
century? The Millennium Summit offered part of the
answer. The adopted Millennium Summit Declaration
creates obligations for all Member States in their future
endeavours. We share the opinion that, although the
Declaration is a political document, it is first of all an
action plan of our Organization for the period to come.
Stressing the importance of the adopted document, I
would like to urge the General Assembly to begin
implementing it. In these efforts, the Republic of
Macedonia will actively contribute.
The Republic of Macedonia will also continue to
contribute to the strengthening of international peace
and security. I emphasize that part of our contribution
to the realization of the issues will be elaborated under
the three agenda items as a follow-up to the resolutions
submitted by the Republic of Macedonia.
The maintenance of international peace and
security worldwide will continue to be the priority of
our Organization in the twenty-first century. As the
Secretary-General stated in his report, the world, and
our Organization in particular, will be faced with the
need to be fully involved in conflict prevention,
conflict resolution and the development of the affected
States. Therefore, prevention should become one of the
primary instruments of our Organization. In regard to
our contribution to prevention activities and policy, I
would like to inform the Assembly that in the Republic
of Macedonia an international centre for conflict
prevention and resolution is being established.
Of great importance to stability and security, in
our view, is the control of small arms and light
weapons, which pose a large threat to peace in many
regions of the world. In that connection, the United
Nations, in cooperation with other regional
organizations, such as the Organization for Security
and Cooperation in Europe (OSCE) and the North
Atlantic Treaty Organization (NATO), can have a
serious impact on preventing the proliferation of small
arms and light weapons.
We urge the international community to take
strong measures in its efforts to stop arms trafficking,
especially of small arms and light weapons. In that
respect, we hope that that the international conference
on this issue, which will take place next year, will
contribute to more efficient actions.
Among the reasons for the eruption of a large
number of local conflicts worldwide are economic and
social factors. Globalization, apart from its positive
effects, has a number of negative implications for the
small and least developed economies. Financial
resources for development are necessary; realistically,
the United Nations is not able to provide them. We
support the appeal for the necessary voluntary
contributions from Member States, but also the idea of
involving other participants, such as international
financial institutions, the private sector and other
bodies. In this respect, we welcome next year's
international Conference on Financing for
Development. I underline that writing off the debts, or
part of them, of countries affected by objective external
influences would have a very positive impact. It would
also help to diminish global poverty and
unemployment and aid the overall economic
development of the indebted countries.
The General Assembly is the proper place for
evaluating achievements in the promotion and
protection of human rights and freedoms. There has
been an impressive development of international
human rights law in the last 50 years. Today we can
proudly state that the United Nations, with the adoption
of the Universal Declaration of Human Rights and
other instruments, succeeded in affirming the
international consensus — that human dignity is to be
the basic standard and the main goal for all people and
nations.
Last year we marked the tenth anniversary of the
adoption of the Convention on the Rights of the Child,
and next year there will be a world summit on this
issue. I take this opportunity to announce the intention
of the Republic of Macedonia to sign in the very near
future the two Optional Protocols to the Convention,
the first on the involvement of children in armed
conflict and the second on the sale of children, child
prostitution and child pornography.
Before I conclude, I would like to single out a
few issues to which my Government attaches crucial
importance: first the situation in Africa, both political
and economic; secondly, the Middle East peace
process; thirdly, the financial situation of our
Organization — all Member States should fulfil their
obligations; and, finally peacekeeping operations,
which contribute to the affirmation of our Organization
on a global scale. This is the right moment for their
25

restructuring and strengthening on the basis of the
report (A/55/305) prepared by the Brahimi Panel.
Many challenges await us in the twenty-first
century. Our obligation is to make the world a better
and happier place to live in. In the realization of that
aim, the United Nations has a significant place and
role. The significance and existence of our universal
Organization lies in its skilfulness in adapting to real
situations and future challenges.
We expect this year's Millennium Assembly to
contribute to the realization of this aim. I assure the
Assembly of the Republic of Macedonia's contribution
to its successful fulfilment.





